Citation Nr: 1242539	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2010 and December 2010 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

With respect to the two issues on appeal, the Board remanded these issues for further development in February 2012.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board finds that there is substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of the hearing has been associated with the claims folder.

In that November 2011 hearing, the Veteran stated that he was suffering from a neck condition and that he wished to seek service connection for this condition.  Because the issue of entitlement to service connection for a neck condition had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred it to the AOJ for appropriate action in its February 2012 Remand.  However, a review of the claims file reflects that no action has yet been taken on this issue.  Therefore, the Board is again referring it to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have an acquired psychiatric disorder, including PTSD, as a result of military service, nor is there any competent, credible, and probative evidence that any claimed psychiatric disorder is related to service.

2.  The Veteran's service-connected right ear hearing loss is manifested at worst by a Level II hearing impairment.

3.  The Veteran's service-connected left ear hearing loss is manifested at worst by a Level VI hearing impairment.
  

CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159,  3.303, 3.304, 3.306, 3.307, 3.309 (2012). 

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 3.321, 4.85, 4.86, Diagnostic Code 6100 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With respect to the two claims being decided herein, the VCAA duty to notify was addressed by way of a letter sent to the Veteran in August 2010 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran in general terms of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection and an increased rating are established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, such as the bilateral hearing loss claim discussed herein, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

The Board acknowledges that no letter meeting the requirements of Vazquez-Flores has been sent to the Veteran.  Nonetheless, such prejudice has been overcome.  Over the course of his appeal, the Veteran was provided with considerable correspondence regarding what was needed to support his increased-rating claim.  The Veteran also has provided statements and testimony that show his knowledge of what evidence is needed to support his claim.  Additionally, the Veteran is represented by a service organization that is intimately familiar with the adjudication of Veterans' claims.  Therefore, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent medical records and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file, including the Veteran's electronic file, the Veteran's service treatment records, and records of his post-service VA treatment.  

The Veteran also requested and was provided a Travel Board hearing in November 2011 in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, but this was not necessary because the Veteran and his representative indicated that documentation regarding the diagnosis of PTSD would be submitted.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Travel Board hearing. 

The Board notes that the Veteran did not undergo a VA compensation and pension examination for the service-connection claim being denied in this decision; an examination, however, is not required.  Pursuant to VA law, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service-related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, there is no indication that the Veteran's alleged psychiatric disorder, claimed as PTSD, could be related to his active service.  Without such an indication, the Board may consider the medical records already in the file without requiring a VA examination.

Finally, as noted above, the Board remanded the Veteran's claims in February 2012 for the RO/AMC to obtain the Veteran's VA treatment records dated from April 2011 and thereafter, and to schedule the Veteran for a VA examination.  A review of the Veteran's claims folder and electronic folder reflects that such records have been obtained, and that a VA examination was provided to the Veteran in April 2012.  The April 2012 VA examination also substantially complies with the Board's February 2012 remand directives as it responded to the questions posed by the Board.  Thus, given that the AMC followed the Board's remand directives by completing them, the Board finds substantial compliance with its February 2012 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Veteran contends that service connection should be established for a psychiatric disorder, which he claimed as PTSD, due primarily to his military service.  However, the medical evidence of record shows, and the Veteran testified, he has not been diagnosed with PTSD.  Thus, there is no basis to award benefits for this disability.  

However, medical records show that he has diagnoses of depressive disorder not otherwise specified and adjustment disorder.  In this regard, the Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems.  Post-service, there is no evidence of complaints of psychiatric problems until December 2011, more than 60 years after service.  None of these records link the Veteran's psychiatric problems to service or service connected disability (hearing loss).  This record presents strong evidence the Veteran did not develop a psychiatric illness during service, nor, if one existed prior to service, that it underwent an increase in severity during service.  Chronologically, many decades then passed before the Veteran presented himself to medical professionals for psychiatric evaluation and treatment, which itself is some indication that the Veteran's military service is not implicated in this development.  

Concerning the Veteran's contentions that he has a psychiatric disorder due to his military service, this is unsupported by any competent, credible evidence.  The Veteran is competent to report symptoms, but he is not competent to identify the cause of psychiatric disability.  As such, the Board accords little evidentiary weight to his contentions. 

Also, the Board notes that, while the Veteran stated in a September 2010 stressor statement that he suffered from multiple psychiatric problems including depression, flashbacks, trauma, and memory loss, he made no mention of his military service or of any psychiatric problems to his health care providers at any time prior to December 2011, nor was he shown to have any psychiatric or emotional disorders prior to that time.  In fact, as recent as April 2011, the Veteran had tested negative on a depression screening.  When he finally presented himself for psychiatric treatment in December 2011, he made no mention of his military service.  Rather, he only mentioned his nonservice-connected physical ailments and their impact on his daily life.

Furthermore, the Veteran himself testified in November 2011 that he had not seen a mental health care provider and had not been diagnosed with any psychiatric disorders.  He also did not indicate that he suffered from any psychiatric symptoms at the time of the Travel Board hearing.  These factors also detract from the evidentiary weight accorded the Veteran's assertions.  

Therefore, in the instant case, the Board finds the most probative evidence is against the conclusion the Veteran has a psychiatric disorder that was incurred in service. 

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for an acquired psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.   

III.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks an increased rating for his bilateral hearing loss, rated as 10 percent disabling.  For the reasons that follow, his claim shall be denied. 

Claims for increased ratings for hearing loss are governed by a schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests in conjunction with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.   

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII. 

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides:

(a)  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a September 2010 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
15
20
55
LEFT

20
35
100
100

Speech recognition ability of 84 percent in the right ear and of 64 in the left ear was recorded. 

The examiner also stated that the effect of the Veteran's bilateral hearing loss on his usual occupation was absent as he was retired.  The effect of the condition on the Veteran's daily life was likely to result in some difficulty hearing and understanding speech, particularly in the presence of background noise.

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear.  Application of these Roman numeral designations to Table VII results in a 10 percent rating, which corresponds with the current rating assigned.  

Subsequently, in an April 2012 VA examination, puretone thresholds, in decibels, were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

10
10
35
60
LEFT

25
35
105
100

Speech recognition ability of 96 percent in the right ear and of 72 in the left ear was recorded. 

This examiner also noted that the Veteran's bilateral hearing loss had no impact on ordinary conditions of daily life, including his ability to work.  The Veteran reported that he retired in 2009 from businesses he had owned and operated, but it was not his hearing loss that caused his retirement.  He also reported being able to hear and communicate effectively, as evidenced by the examination, history-taking, and evaluation procedures.  

Applying the values from the April 2012 VA examination to Table VI results in a Level I Roman numeral designation for the right ear and a Level VI Roman numeral designation in the left ear.  Application of these Roman numeral designations to Table VII results in a noncompensable rating.  

Further, the Board notes that the Veteran's bilateral hearing does not present an exceptional pattern of hearing impairment.  At no point in any examination did the Veteran have puretone thresholds of 55 or more at each frequency, and at no point did the Veteran have puretone thresholds of 30 or less at 1000 Hertz and 70 decibels or more at 2000.  The Veteran thus does not present an exceptional pattern of hearing impairment. 

Here, the Veteran has testified that his bilateral hearing loss has gotten worse.  However, contrary to his testimony, he reported to the April 2012 VA examiner that his hearing loss had no effect on his daily life, including his ability to work, and that he was able to hear and communicate effectively.  The April 2012 VA examination results also failed to support the Veteran's testimony that his bilateral hearing loss has gotten worse since his previous VA examination.  There also is no evidence in the treatment records of complaints of, or treatment for, worsening hearing acuity.  In view of this, together with the results of examinations showing that the Veteran's hearing loss disability has been manifested at worst by a Level II hearing loss in the right ear and a Level VI hearing loss in the left ear, there is no basis for an award of an increased rating.  

Further, in view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether the Veteran was entitled to staged ratings for his bilateral hearing loss. However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the appeal has the Veteran's bilateral hearing loss been more disabling than is reflected in the 10 percent evaluation assigned. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As such, the applicable rating criteria are considered to be adequate to evaluate the Veteran's disability.  The Diagnostic Code includes the specific manifestations of the Veteran's bilateral hearing loss.  Therefore, the first Thun criterion is satisfied, and the Board's inquiry ends here.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected bilateral hearing loss.  In fact, the Veteran reported to the April 2012 VA examiner that his bilateral hearing loss had no effect on his decision to retire.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issues on appeal before the Board. 





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is denied.

An increased rating for the Veteran's bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


